DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 13 May 2021.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (U.S. Patent Application Publication 2013/0069190).
Referring to Claim 9, Kao teaches a method comprising: forming Shallow Trench Isolation (STI) regions (111/113) in a semiconductor substrate (101), wherein the STI regions comprise a first alignment mark (113); forming image sensors (102a) in the semiconductor substrate (101); performing a backside (101b) polishing process (CMP) from a backside (101b) of the semiconductor substrate (101) (par. 33); forming a second alignment mark (112) in the semiconductor substrate (101), wherein the second alignment mark (112) is formed by using the first alignment mark (113) for aligning; and forming color filters (116) on the backside (101b) of the semiconductor substrate (101).
Referring to Claim 10, Kao further teaches wherein the color filters (116) are formed by using the second alignment mark (116) for aligning.
Referring to Claim 11, Kao further teaches forming a dielectric layer (107) on a back surface (101b) of the semiconductor substrate (101); and forming a third alignment mark (105) extending into the dielectric layer (107) and the semiconductor substrate (101), wherein the forming the color filters (116) is performed by using the third alignment mark (105) for aligning.
Referring to Claim 12, Kao further teaches forming a plurality of transparent layers (119 over each of 110) on the backside (101b) of the semiconductor substrate (101), wherein the color filters (116) are formed over the plurality of transparent layers (119).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (U.S. Patent Application Publication 2013/0069190) in view of Fu et al. (U.S. Patent Application Publication 2007/0207566).
Referring to Claim 1, Kao teaches a method comprising: forming image sensors (102a) in a semiconductor substrate (101), wherein a first alignment mark (113; par. 28-29) is formed close to a front side (101a) of the semiconductor substrate (101) (Fig. 1A); performing a backside (101b) process to thin the semiconductor substrate (101) (Fig. 1A to Fig. 1B; par. 15, 27); forming a second alignment mark (112) on the backside (101b) of the semiconductor substrate (101) (par. 28; Fig. 1F); and forming a feature (115a) on the backside (101b) of the semiconductor substrate (101), wherein the feature (115a) is formed using the second alignment mark (112) for alignment (Fig. 1I).
Kao does not explicitly state wherein the backside process to thin the semiconductor substrate is a polishing process, per se.
In the same field of endeavor, Fu teaches wherein the semiconductor substrate (110) is thinned utilizing a backside (112) polishing process (Fig. 4; par. 16, 27 and 31).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the polishing process taught by Fu in order to thin the substrate of Kao as envisaged based on its well-known suitability in the art for achieving the desired substrate thickness for further processing.  Thinning of the substrate is well-known in the art in order to allow light illuminated on the backside to reach the image sensors (par. 2).
Referring to Claim 2, Kao further teaches wherein the forming the second alignment mark (106) comprises: etching the semiconductor substrate (101) to form 
Referring to Claim 3, Kao further teaches wherein the forming the second alignment mark comprises depositing a dielectric layer (109) to fill the trenches.
Referring to Claim 4, Kao further teaches, before the semiconductor substrate is etched [read “before etching the semiconductor substrate”], depositing an additional dielectric layer (107) contacting a back surface (101b) of the semiconductor substrate (101), wherein the trenches (105/106) penetrate through the additional dielectric layer (107).

Allowable Subject Matter
Claims 16-20 are allowable.
Claims 5-8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the second alignment mark is formed before the deep trench isolation regions are formed in combination with all of the limitations of Claims 1 and 5.
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the forming the second alignment mark 
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of etching the semiconductor substrate to form a through-opening penetrating through the semiconductor substrate; and forming a bond pad extending into the through-opening, wherein the bond pad is electrically connected to a metal feature on a front-side of the semiconductor substrate in combination with all of the limitations of Claims 1 and 8.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of etching the semiconductor substrate from the backside of the semiconductor substrate by using the second alignment mark for aligning, wherein after the etching the semiconductor substrate, an STI pad in the STI regions is exposed in combination with all of the limitations of Claims 9 and 14.
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the STI pad in combination with all of the limitations of Claim 16.  The closest prior art is Ho et al. (U.S. Patent Application Publication 2013/0037958) that teaches forming STI regions including a STI pad (36); and a first alignment mark (40); and forming an image sensor (24) but does not teach forming an STI grid, forming the image sensors (24) in the STI grid; or forming a second alignment mark from a backside of the semiconductor substrate, wherein the second alignment mark is formed by aligning to the first alignment mark.  While Kao teaches STI grid (111), image sensors (102c) and first alignment mark (113), and second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon Jin Ju (KR20180074159) teaches a method (Fig. 9 and 10a-10c) comprising: forming image sensors (112) in a semiconductor substrate (110), wherein a first alignment mark (632) is formed close to a front side (110A) of the semiconductor substrate (110) (Fig. 10a); performing a backside (110B) polishing process to thin the semiconductor substrate (110) (Fig. 10b); forming a second alignment mark (634) on the backside (110B) of the semiconductor substrate (110) (Fig. 10c); and forming a feature (158/152/154/156) on the backside (110B) of the semiconductor substrate (110), wherein the feature (158/152/154/156) is formed using the second alignment mark (634) for alignment (claim 1).  Jeon Jin Ju further teaches wherein the forming the second alignment mark (634) comprises: etching the semiconductor substrate (110) to form trenches (634T) extending from the backside (110B) of the semiconductor substrate (110) into the semiconductor substrate (110) (claim 2).  Jeon Jin Ju further teaches wherein the forming the second alignment mark (634) comprises depositing a dielectric layer to fill the trenches (634T) (claim 3).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896